OPINION OF THE COURT
PER CURIAM:
A jury convicted appellant, Glenn Cooley, of murder of the first degree.1 Post-trial motions were denied and appellant was sentenced to life imprisonment. On appeal,2 appellant contends he is entitled to relief on the following grounds: *24(1) the trial court committed reversible error when it charged the jury on felony murder; (2) prosecutorial misconduct requires reversal; (3) the trial court erroneously charged the jury that its function was to determine the guilt or innocence of the accused; (4) the trial court misinformed the jury of its power regarding mercy; (5) the trial court abused its discretion by failing to send out with the jury certain exhibits the jury requested; and (6) appellant was denied his constitutional right to a speedy trial.
Appellant’s speedy trial claim resembles the speedy trial claim raised in unrelated proceedings against him. See Commonwealth v. Cooley, 484 Pa. 14, 398 A.2d 637 (1979). For the reasons set forth in that opinion, we reject the speedy trial argument here. Our full review of the entire record satisfies us that appellant’s other claims are without merit.
Judgment of sentence affirmed.

. The alleged offense occurred before June 6, 1973, the effective date of the' Crimes Code, see Act of December 6, 1972, P.L. 1482, § 6, and the Penal Code governs. See id., § 2. Murder is defined in § 701 of the Penal Code, Act of June 24, 1939, P.L. 872, formerly 18 P.S. § 4701.


. We hear this appeal pursuant to the Appellate Court Jurisdiction Act, Act of July 31, 1970, P.L. 673, No. 223, art. II, § 202(1), 17 P.S. § 211.202(1) (Supp. 1978-79).